DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 29-33, 36-39, 41-44, 49, 51-53, and 57 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Moden et al. (U.S. Patent 6,297,960) hereafter Moden.
As to claim 29, Moden discloses a method for forming an electronic device comprising:
providing an electronic component assembly (10) as shown in figure 1 comprising:
a stack of electronic components (100, 50, the assembly including substrate 104 and die 102 mounted on the substrate) wherein each electronic component of said electronic components comprises a face and external terminations (i.e. 106 or pad (not shown) connected to the solder balls 106) wherein said face comprises an inert surface; and
a component stability structure (16) attached to said inert surface;

mechanically engaging said component stability structure (16) with said circuit board (12) to inhibit said electronic component from moving relative to said circuit board wherein said component stability structure does not contribute to electrical functionality; and
electrically connecting at least one external termination (106) of said external terminations to at least one circuit trace of said circuit traces (18).
As to claim 30, Moden further comprising removing said component stability structure (16) after said electrically connecting.
As to claim 31, Moden discloses said mechanically engaging comprises an engagement selected from the group consisting of an adhesive (column 3, line 15+), friction resistance and a catch mechanism.
As to claim 32, Moden discloses said stack of electronic components (10) further comprises at least one lead (the bottom solder ball 106) in electrical contact with at least one said external termination of said external terminations and at least one circuit trace (18) of said circuit traces.
As to claim 33, Moden discloses at least one said external termination (106) of said external terminations is in direct electrical contact with at least one circuit trace of said circuit traces (18).
As to claims 36-39, Moden discloses said stack of electronic components (10) comprises at least 2 to no more than 5 of said electronic components (100, 50).

As to claim 49, Moden discloses said pin (16) has a cross-sectional shape selected from round, rectangular, oblong, obround, multifaceted, such as a hexagon or octagon, or combinations thereof.
As to claims 51-52, Moden discloses said component stability structure (16) comprising a material selected from metal, plastic and a removable material, or comprises a thermoplastic (column 3, lines 19-20).
As to claim 53, Moden further comprising an adhesive between said component stability structure (16) and said circuit board (column 3, lines 15-16).
As to claims 57, Moden discloses said component stability structure (16) partially encases said stack of electronic components (100, 50).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 40, 45-48, 50, 55-56, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moden in view of McConnell et al. (U.S. 2013/0146347) cited in the record.

McConnell teaches an improved passive electronic stacked component comprising: at least one said electronic component is a multilayered ceramic capacitor (10) comprising parallel internal electrodes (14) with dielectric (16) there between wherein adjacent internal electrodes are in electrical contact with separate said external terminations (18).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of McConnell employed in the stacked electronic component of Moden in order to provide excellent capacitance density.
Regarding claim 40, Moden discloses all of the limitations of claimed invention except for said component stability structure comprises a foot extending parallel to a surface of said circuit board.
McConnell teaches an improved passive electronic stacked component comprising: said component stability structure (12) comprises a foot (40) extending parallel to a surface of said circuit board (28), see figure 12.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of McConnell employed in the assembly of Moden in order to provide excellent mechanical supports.

McConnell teaches said pin (46) comprises a crimp (figure 12), or the pin (48) has a catch (50) engageable with a land (30) of said circuit board (28).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of McConnell employed in the assembly of Moden in order to provide excellent mechanical supports of the structure held in place with the circuit board.
Regarding claim 50, Moden discloses all of the limitations of claimed invention except for said component stability structure comprises a foot extending parallel to a surface of said circuit board and a pin extending perpendicular to said surface of said circuit board.
McConnell teaches an improved passive electronic stacked component comprising: said component stability structure (12) comprises a foot (40) extending parallel to a surface of said circuit board (28), and a pin (46) extending perpendicular to the circuit board, see figure 12.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of McConnell employed in the assembly of Moden in order to provide excellent mechanical supports of the structure held in place with the circuit board.
Regarding claims 55-56, and 58 Moden discloses all of the limitations of claimed invention except for said component stability structure comprising a non- adhesive 
McConnell teaches an improved passive electronic stacked component comprising: said component stability structure (12) comprises a protrusion (40) extending parallel to a surface of said circuit board (28), and said component stability structure comprising a non-adhesive constraint (46), said non adhesives constraint is selected from a compressive mechanical constraint and a clip, see figure 12.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of McConnell employed in the assembly of Moden in order to provide excellent mechanical supports of the structure held in place with the circuit board.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moden in view of Miller (U.S. Patent 9,805,872).
Regarding claim 35, Moden discloses all of the limitations of claimed invention except for at least one said electronic component selected from the group consisting of a resistor, an inductor, a thermistor, a fuse and an overvoltage protection component.
Miller teach an electronic component in which is a resistor, an inductor, a thermistor, a fuse, or an overvoltage protection component.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Miller employed in the assembly of Moden in order to provide impedance or inductance characteristics.
54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moden in view of Devoe (U.S. 2009/0034155) cited in the record.
Regarding claim 54, Moden discloses all of the limitations of claimed invention except for an adhesive or epoxies between said component stability structure and said circuit board.
Devoe teaches a stacked multilayer capacitor as shown in figures 1-3 comprising an adhesive or epoxies between said component stability structure and said circuit board (para-0007).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Devoe employed in the assembly of Moden in order to reduce thermal stress structure.

Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive. Applicant argues:
1) Moden is cited as disclosing an electronic component assembly comprising a stack of electronic components. Applicants agree in part. Elements 100 of Moden are electronic components as they add electrical functionality to the circuit. Elements 50 are not electronic components they are heat transfer plates. There is no electrical functionality for the heat transfer plates and they are electrically isolated by the incorporation of elongated slots 54 which have sufficient size to insure no electrical contact with the reflowed solder ball.


2) Moden is then cited as disclosing a component stability structure 16 attached to at least one inert surface with reference to hole 52 of the heat transfer plates. Applicants respectfully disagree for multiple reasons. First, the heat transfer plates are not electronic components. Therefore, even if the equivalent of the component stability structure were in contact with an inert surface, which they are not, it is not an inert surface of an electronic component. Second, aperture 52 is not an inert surface. The heat transfer plate is intended to transfer heat. Therefore, an inert surface of the heat transfer plate would require that the surface be thermally isolated from the heat transfer plate itself. There is no indication of any effort to thermally isolate the aperture of the heat transfer plate and therefore the aperture is not inert with regards to the intended function of the heat transfer plate.
Examiner disagrees.  The heat plate (50) is a part of the assembly (100), and the aperture (52) would be act as an inert surface of the assembly (100, 50).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848